        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RUSSELLVILLE LEGENDS, LLC                                                       PLAINTIFF

v.                            Case No. 4:19-CV-00524-BSM

UNITED STATES ARMY CORPS
OF ENGINEERS, et al.                                                        DEFENDANTS

                                          ORDER

       Plaintiff’s motion for summary judgment [Doc. No. 16] is denied. Defendant’s cross-

motion for summary judgment [Doc. No. 21] is granted.

                                     I. BACKGROUND

       Section 408 of the Clean Water Act requires anyone seeking to alter, use, or occupy

a civil works built by the United States for flood control to obtain permission from the United

States Army Corps of Engineers.         33 U.S.C. § 408(a).      Russellville Legends, LLC

(“Russellville”) is seeking judicial review of the Corps’s denial of its proposed construction

project. 5 U.S.C. § 706. Russellville also requests an interpretation of the Consent to

Easement agreement (“Consent”) issued by the Corps to Russellville’s predecessor-in-title,

Joe Phillips. 28 U.S.C. § 2201. Based on the administrative record, the undisputed facts are

as follows.

       Russellville purchased land from Phillips near Arkansas Tech University in order to

build student housing. The Corps has had a flowage easement over the property, below the

334-foot elevation line, since 1964. AR-2207. It does not have an easement above the 334-

foot elevation line. See id. The easement deed provides that no structures for human
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 2 of 10




habitation may be constructed on the easement, due to flooding risks. See id. In 1993, the

City of Russellville requested permission from the Corps to remove dirt from the part of

Phillips’s property that was within the flowage easement, to use as fill for a street project.

The Corps consented, and 7,000 cubic yards of dirt were taken from the northernmost ten

acres of Phillips’s property. AR-1550, 1553.

       Three years later, the Corps gave consent to Phillips to place 7,000 cubic yards of fill

dirt on the southern portion of the property within the flowage easement, up to the point

where the borrowed dirt had been removed. AR-1575. Section 408 policies provide that a

Consent is “a written agreement between the holder of an easement and the owner of the

underlying fee estate, that allows the owner of the underlying fee estate to use (or authorize

another to use) their land in a manner that the easement holder has determined will not

interfere with the easement holder’s rights. A consent does not grant an interest in real estate

and is not an outgrant.” AR-613.

       In July 2018, Jason Mann, the chief of the Corps’s Real Estate Division, sent a letter

to Russellville stating that the Consent “is still in effect.” AR-732. Mann’s letter also states

that the Consent “does not authorize the construction of structures in the flowage easement.”

Id. In September 2018, the Corps informed Russellville that the Consent was granted solely

to Phillips, does not run with the land, and that Russellville does not have authority to place

fill dirt onto the easement. AR-710.

       Russellville submitted a section 408 request, using technical analysis conducted by


                                               2
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 3 of 10




an environmental consulting firm named FTN. AR-140. FTN’s “volume displacement

calculation” concluded that Russellville’s proposal would not have a statistically significant

impact on water elevation and velocity in the flowage easement. Id. The Corps rejected the

volume placement calculation in favor of a hydraulic model, stating that the volume

placement calculation did not account for the fact that Russellville’s property is in area with

slope. AR-50. FTN then submitted a hydraulic model. AR-50, 61, 81, 129, 680.

       The Corps concluded that Russellville’s proposed construction could reduce sump

capacity, increase flood heights in downtown Russellville, and increase channel velocities

in the event of flooding. AR-53. The Corps wrote that this is the case because the proposed

project would be located in the natural flood plain between Prairie Creek and Engineer Ditch,

the two primary floodways that drain into the Prairie Creek Pumping Station sump, a Corps

works project. AR-1.

       The Corps has a project, the Prairie Creek Section 205 project, whose design is ninety

percent complete. This project, which will store runoff from the Prairie Creek watershed,

would be impacted by Russellville’s student housing project. AR-1. Agency guidelines

provide that, if an authorized Corps project will be negatively impacted by a requester’s

proposed project, “any further evaluation should be terminated and the requester notified.”

AR-632, E.C. No. 1165-2-220. Additionally, Executive Order 11988 requires federal

agencies to avoid the modification “support of floodplain development whenever there is any

practicable alternative.”   AR-2.     For all of these stated reasons, the Corps denied


                                              3
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 4 of 10




Russellville’s request. AR-1, 52.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute of material fact,

and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). In the context of summary

judgment, an agency action is entitled to great deference. See Titan Wheel Corp. of Iowa v.

U.S. Envtl. Prot. Agency, 291 F. Supp. 2d 899, *907 (S.D. Iowa Nov. 10, 2003). The

Administrative Procedures Act (“APA”) requires that a court set aside an agency’s action

when the action is arbitrary, capricious, or an abuse of discretion. 5 U.S.C. § 706(2)(A).

Administrative action is arbitrary and capricious only when it is not supportable on any

rational basis.   Falk v. United States, 452 F.3d 951, *954 (8th Cir. 2006). A court

determines whether the agency examined relevant data, stated a satisfactory explanation for

its decision, and included a rational connection between the facts and the decision made.

Dep’t. of Com. v. New York, 139 S.Ct. 2551, 2569 (2019). If the record before an agency

does not support its action, the reviewing court should remand to the agency for additional

investigation or explanation. Fl. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985).

                                     III. DISCUSSION

       A.     The Consent

       Russellville’s request for a declaration of the rights granted by the Consent is denied

because the Consent is not a contract. The Declaratory Judgment Act, 28 U.S.C. § 2201,


                                              4
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 5 of 10




permits a court to interpret a contract, by issuing a declaratory judgment in order to settle

“an actual controversy before it ripens into a violation [of] law, or a breach of contractual

duty.” Maytag Corp. v. Int’l Union, United Auto., Aerospace & Agric. Implement Workers

of America, 687 F.3d 1076, 1081 (8th Cir. 2012) (citing Rowan Cos. v. Griffin, 876 F.2d 26,

28 (5th Cir. 1989)). The problem here is that Phillips did not give consideration for the

Consent, see AR-1575. Kearney v. Shelter Ins. Co., 71 Ark. App. 302, 306 (Ark. Ct. App.

2000) (consideration required to form a contract).

       B.     The Section 408 Process Applies

       Russellville first argues that the Consent is still in effect, so it is not required to obtain

Corps approval under section 408. Pl.’s Supp. Br. Mot. Summ. J. (“Pl.’s MSJ Br.”) at 20,

31, Doc. No. 18. Russellville argues that the Corps allowed removal of dirt from the

northern portion of the easement and placement of that dirt on the southern portion. Since

not all of the dirt has been moved, it may place the remainder on the southern portion and

construct housing above the 334-foot elevation line. Because the proposed housing would

be “entirely on the land within the property covered by the Consent,” Russellville argues, the

Corps has no authority over that property and the section 408 process does not apply. Id. at

31.

       Russellville’s argument does not prevail because, whether or not the Consent is in

effect, section 408 approval is required because the Corps has projects—Russellville Dike,

Prairie Creek Pumping Station sump, and the Prairie Creek 205 area—that would be


                                                 5
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 6 of 10




impaired by Russelville’s project. See 33 U.S.C. § 408(a); AR-74–77, 94–97. This is

discussed below in greater detail. Further, the section 408 policy and procedural guidance,

AR-621, “applie[s] to alterations proposed within the real property identified and acquired

for the USACE project,” and Russellville’s planned pedestrian bridge would be placed within

the planned channel of the Prairie Creek Section 205 project, see AR-50.

       C.     APA Review

       Russellville’s motion for summary judgment is denied, and defendants’ cross-motion

for summary judgment is granted because the Corps’s denial of Russellville’s section 408

request was not arbitrary or capricious.

                          1. The Corps Examined Relevant Data

       In determining whether an agency acted arbitrarily and capriciously under the APA,

a reviewing court considers whether the agency examined relevant data in making its

decision. See Dep’t. of Com., 139 S.Ct. at 2569. The Corps examined relevant data related

to the proposed student housing in evaluating Russellville’s section 408 request. FTN

submitted a memorandum to the Corps for review, using the requisite hydraulic model. The

administrative record shows that Julia Smethurst, the Corps’s section 408 coordinator,

reviewed FTN’s analysis and concluded that the “proposed alterations reduce sump capacity,

which increases flood heights in downtown Russellville and [water] channel velocities to as

much as 5.30 ft./s,” from 3.09 ft./s. AR-53.

       Russellville argues that, if section 408 permission is required, the Corps’s denial is


                                               6
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 7 of 10




arbitrary and capricious. Pl.’s MSJ Br. at 34, 43. Russellville contends that FTN submitted

its modeling and analysis to the Corps, AR-61, only after the Corps failed to provide

guidance on the scope of analysis and data that should have been included. Pl.’s MSJ Reply

at 22. Russellville argues that the Corps did not prepare a countervailing model or study to

refute the information that FTN provided about the housing proposal. Id. at 23. Further,

Russellville argues, FTN’s analysis and modeling were closely aligned with the Corps’s own

modeling of water surface levels, “and there were no significant differences or changes in

such levels.” Id.

       In response, the Corps argues that it is not required to conduct its own scientific

studies to determine the impacts of Russellville’s proposed housing development, and to do

so would be an inappropriate use of public resources. Defs.’ Br. Cross Mot. Summ. J.

(“Defs.’ Cross Br.”) at 17, Doc. No. 22. The Corps argues that the section 408 request

process places the burden on the requester. The administrative record supports that if

hydrologic and hydraulic analyses are necessary as part of a request, it is the responsibility

of the requester, not the Corps, to provide them. AR-680 (“The requester will be responsible

for the analysis.”). The Corps also argues that FTN’s second memorandum, which included

the requisite hydraulic modeling, contains no “statement about the significance or

insignificance of the changes in water surface elevation and channel velocity,” unlike its

initial memorandum. Defs.’ Cross Br. at 19.

       Rusellville may be correct that a hydraulic analysis conducted by an additional firm


                                              7
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 8 of 10




may have provided further insight, but courts do not ask whether an agency’s action was

“‘the best one possible’ or even whether it was ‘better than [any] alternatives.’” Dep’t Com.,

139 S.Ct. at 2571 (quoting FERC v. Elec. Power Supply Ass’n., 136 S.Ct, 760, 782 (2016)).

Further, there is no precedent for the position that an agency is required to conduct its own

scientific studies.

                       2. The Corps Stated Satisfactory Explanation

       Courts also consider whether the agency has satisfactorily explained its decision,

which does not mean that a court may substitute its own judgment for that of the agency.

Dep’t. of Com., 139 S.Ct. at 2569. The Corps provided a satisfactory explanation for denying

Russellville’s section 408 request.

       The Corps denied Russellville’s proposed project because the project would increase

flood risks to people and property. The Corps highlights that “a 100-year flood places the

[proposed] apartments’ first floors, parking lots, and exits underwater 2 to 3 feet.” AR-52.

The goal of avoiding this flooding, however remote, which could “deny escape,” is a rational

explanation for denying the construction of this new housing. The Corps also states that

Russellville’s proposal would impair the usefulness of other Corps projects. AR-1; see 33

U.S.C. § 408(a). Based on FTN’s hydraulic model, the Corps concluded that the Prairie

Creek cross sections go through the proposed apartment complex at three locations. Defs.’

Cross. Br. at 19. Further, Russellville’s project would obstruct the natural flow of floodwater

into the sump area, which is an “integral” part of the Corps’s Russellville Dike and Prairie


                                              8
        Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 9 of 10




Creek Pumping Station project. Id. at 20; AR-50, 140, 470, 861, 1723, 1852. Russellville’s

“planned pedestrian bridge placed within the planned channel of the Prairie Creek Sec 205

project . . . raised flood heights and anyone using it would be [at] significant risk of loss of

life during a 100-yr flood event.” AR-50.

       Russellville argues that Smethurst distorted FTN’s findings on the maximum water

surface level change for the Prairie Creek and Engineers Ditch. Pl.’s MSJ Br. at 41.

Russellville contends that the Corps exaggerated FTN’s findings on potential water surface

level changes, in order to safeguard the Corps’s projects. Id. at 45. The Corps is

undoubtedly interested in maximizing the effectiveness of its works projects, but “a court

may not reject an agency’s stated reasons for acting simply because the agency might also

have had other unstated reasons.” Dep’t. of Com., 139 S.Ct. at 2573.

                    3. Rational Connection between Facts and Decision

       A rational connection exists between the Corps’s factual findings and its decision.

Dep’t. of Com., 139 S.Ct. at 2569. The Corps operates under the ongoing obligation to

“avoid to the extent possible long and short-term adverse impacts associated” with floodplain

modification. AR-2; Exec. Order 11988. The Corps’s projects would be negatively

impacted—however slightly—by Russellville’s proposed housing development.

                                     IV. CONCLUSION

       For the foregoing reasons, Russellville’s motion for summary judgment [Doc. No.

16] is denied. Defendant’s cross-motion for summary judgment [Doc. No. 21] is granted.


                                               9
Case 4:19-cv-00524-BSM Document 35 Filed 03/31/21 Page 10 of 10




IT IS SO ORDERED this 31st day of March, 2021.


                                       UNITED STATES DISTRICT JUDGE




                                 10
